DETAILED ACTION
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The examiner finds that the independent claim 9 is clear of the prior art. The closest prior art reference identified is SCHUPPEN (US 2014/0209156 A1). SCHUPPEN generally describes a three-layered quantum structure emitter formed of SiC-SiGe-SiC (para. 36). However, SCHUPPEN does not describe the doping of these layers, or any features of a second, directly connected diode. SCHUPPEN also does not describe any values for the carbon content of the first and third layers of the first diode.
Other similar references include HEKMATSHOARTABARI (US 2014/0077210 A1) and DENG (US 2005/0092357 A1), but these references only describe SiGe and SiGeC materials in a generalized manner and do not teach or suggest most of the claimed features or include motivating statements that would guide skilled artisans to arrive at the applicant’s claimed invention.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721